DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
This action is in reply to the communications filed on 3/28/2019.
Claims 1-33 are cancelled.
Claims 34-53 are currently pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/28/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 34-40, 43-50, 53 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 34 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
An order processing system comprising:
a client;
a central site; and
a backend, wherein the central site is configured to send, to the backend, an order queue comprising at least one order identifying a delivery object associated with the client the order comprising at least one ordered item, 
the backend is configured to prompt a preparing object to prepare the at least one ordered item in the order queue, and 
in response to an update operation performed by the preparing object on a preparing status of a target ordered item in the order queue, send an updated preparing status of the target ordered item to the central site, 
the central site is further configured to update the order queue according to the updated preparing status of the target ordered item, 
determine, according to the updated order queue, the preparing status of each target ordered item, and send the preparing status of each target ordered item to the client associated with the delivery object of the at least one order, and
the client is configured to receive the updated preparing status of the ordered item and display the received preparing status of the ordered item. 

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations as emphasized above, are a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the sending is from a central site to a backend, delivery objects are associated with a client, the prompting is by a backend, the updated status is sent to the central site, updating is by the central site, sending is to the client and receiving is by the client, nothing in the claim element precludes the step from practically being performed by people.  For example, “send, prompt, send, update, determine, send, receive and display” in the context of this claim encompasses advertising, and marketing or sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
An order processing system comprising:
a client;
a central site; and
a backend, wherein the central site is configured to send, to the backend, an order queue comprising at least one order identifying a delivery object associated with the client the order comprising at least one ordered item, 
the backend is configured to prompt a preparing object to prepare the at least one ordered item in the order queue, and 
in response to an update operation performed by the preparing object on a preparing status of a target ordered item in the order queue, send an updated preparing status of the target ordered item to the central site, 
the central site is further configured to update the order queue according to the updated preparing status of the target ordered item, 
determine, according to the updated order queue, the preparing status of each target ordered item, and send the preparing status of each target ordered item to the client associated with the delivery object of the at least one order, and
the client is configured to receive the updated preparing status of the ordered item and display the received preparing status of the ordered item. 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional element of a client, a central site, and a backend is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of transmitting data over a network) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as computers or computing networks).  For example, stating that the central site is configured to send the order queue to the backend and the delivery object is associated with a client, only generally links the commercial interactions to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other 
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 34, taken individually or as a whole, the additional elements of claim 34 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 34 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. send an order queue, prompt a preparing object to prepare an item, send an updated preparing status, send the preparing status, receive the updated preparing status, display the preparing status) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. update the order queue) see Versata, OIP Techs

Therefore, claim 34 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 43 is a method reciting similar functions as claim 34, and does not qualify as eligible subject matter for similar reasons.  
Claim 53 is a computer-readable storage medium reciting similar functions as claim 34, and does not qualify as eligible subject matter for similar reasons.  
Claims 35-40, 44-50, are dependencies of claims 34 and 43. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein the central site is further configured to, after adding the order sent by the client to the order queue, determine a ranking of the order in the order queue and send the ranking of the order to the client associated with the delivery object of the order, wherein the order queue is used to sequentially store orders that are received by the central site and that are not completely prepared. (sales activities, storing and retrieving information in memory)
obtain a background video image; and display, in the background video image, the rankings of the ordered items received from the central site.. (only generally links the abstract idea to a technological environment)
wherein the client further comprises: a camera disposed on the client to capture a real-time video image as the background video image.. (sales activities or behaviors, only generally links the abstract idea to a technological environment)

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Claims 41, 51-52 recite eligible subject matter.



	
	Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed signals per se.  

Claim 20 is directed to a computer readable medium. Claims are given their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893.2d 319 (Fed. Cir. 1989). The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory media and transitory propaganda signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. Signals per se are non-statutory subject matter, therefore claims 8-14 are non-statutory. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (See Kappos Memo dated January 26, 2010).
Applicant is advised that amending the claims to recite a “non-transitory computer readable medium” shall overcome the noted rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 34-40, 43-46, 48-50, 52-53 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application No. 2004/0158494 A1 to Suthar.

Regarding Claim 34, Suthar discloses an order processing system comprising: 
a client; ([0096] The E-Menu is essentially an electronic version of a traditional hard-copy menu as far as customer interfacing is concerned thereby requiring minimum transitional effort and streamlining the adoption process. By leveraging recent technologies such as flexible and foldable LCD displays, flexible, foldable and rollable Organic Light Emitting Diodes (OLEDs), flexible thin batteries, etc. the E-Menu can truly replicate the weight, feel, flexibility, and multi-panel view of a traditional menu.)
a central site; and 
a backend, wherein the central site is configured to send, to the backend, an order queue comprising at least one order identifying a delivery object associated with the client the order comprising at least one ordered item,  ([0109] It is the RAS Compute Server (central site) that communicates the orders to the Kitchen Order Display; Fig. 13 is a kitchen order display screen comprising an order queue having 4 table orders comprising at least one ordered item (each table number is a delivery object associated with the client); [0208] The Kitchen Order Display receives confirmed orders from the E-menus, via the server and the AOS function)
the backend is configured to prompt a preparing object to prepare the at least one ordered item in the order queue, and ([0105] Within the food preparation or kitchen area, 8, the orders placed and confirmed via the E-menus are displayed for preparation (prompt to prepare) by restaurant staff. This Kitchen Order Display will be described in further detail below.)
in response to an update operation performed by the preparing object on a preparing status of a target ordered item in the order queue, send an updated preparing status of the target ordered item to the central site, ([0212] When the chef presses the "Prep Started" button for a specific dish from a particular table, a signal is sent to the AOS function.)
the central site is further configured to update the order queue according to the updated preparing status of the target ordered item, determine, according to the updated order queue, the preparing status of each target ordered item, and send the preparing status of each target ordered item to the client associated with the delivery object of the at least one order, and ([0212] When the chef presses the "Prep Started" button for a specific 
the client is configured to receive the updated preparing status of the ordered item and display the received preparing status of the ordered item. ([0211] information will be displayed to the customer on his E-Menu by accessing the "Order Status" function on the E-Menu. [0212] The AOS function may in turn send a signal to the table's mounted E-Menu with a message indicating that preparation has started for a specific dish ordered from the table.)

Regarding Claim 35, Suthar discloses the system of claim 34. 
Suthar discloses wherein the client is further configured to obtain the order delivered by the delivery object associated with the client, identify the delivery object as the delivery object of the order, and send the order to the central site, and ([0104] Using the E-menus, each of the customers may explore the menu, requesting details on any particular menu item, place and confirm an order, follow the status of an order, etc. [0105] the orders placed and confirmed via the E-menus are displayed for preparation by restaurant staff.)
wherein the central site is further configured to add the order sent by the client to the order queue and send the order queue to the backend. ([0030] the E-menu can communicate orders to the appropriate section of the kitchen; dessert orders to those who make-up the dessert orders, and entree orders to those who prepared the entrees.)

Regarding Claim 36, Suthar discloses the system of claim 35. 
Suthar discloses wherein the central site is further configured to, after adding the order sent by the client to the order queue, determine a ranking of the order in the order queue and send the ranking of the order to the client associated with the delivery object of the order, wherein the order queue is used to sequentially store orders that are received by the central site and that are not completely prepared. ([0210] The AOS function manages how orders are displayed. For example, when individual orders start arriving from a table for a particular meal course in a short time window, the AOS function attempts to collate them on the Kitchen Order Display. If a late order arrives from the same table, the AOS will attempt to place the order at the end of that table's order on the display (ranking of the order in the queue) and will flash the order in a distinct color. The AOS function may remove from the display the oldest orders, for which preparation has started.)
Regarding Claim 37, Suthar discloses the system of claim 36. 
Suthar discloses wherein the central site is further configured to, after determining the preparing status of each ordered item in the target order, determine whether the ordered items in the target order are all completely prepared; and ([0167] When the order(s) is ready, the kitchen staff may press a touch screen field on the Kitchen Order Display which sends a signal to the AOS application to update the order status to "Completed" and relay a signal to the appropriate E-Menu with an indication that the order has been prepared)
if the ordered items in the target order are all completely prepared, delete the target order from the order queue, update the rankings of the ordered items in the order queue after the deletion and send the updated rankings of the corresponding orders to the clients associated with delivery objects of the orders.. ([0210] The AOS function manages how orders are displayed. For example, when individual orders start arriving from a table for a particular meal course in a short time window, the AOS function attempts to collate them on the Kitchen Order Display. If a late order arrives from the same table, the AOS will attempt to place the order at the end of that table's order on the display (ranking of the order in the queue) and will flash the order in a distinct color. The AOS function may remove from the display the oldest orders, for which preparation has started.)
Regarding Claim 38, Suthar discloses the system of claim 36. 
Suthar discloses wherein the client is further configured to: obtain a background video image; and display, in the background video image, the rankings of the ordered items received from the central site. ([0016] The RAS may also include video cameras in the kitchen, and perhaps the reception area, with the streaming video (background video image) sent by the server to E-menus, for diner viewing; Fig. 13 illustrates the ranking of orders ([0210] The AOS function manages how orders are displayed. For example, when individual orders start arriving from a table for a particular meal course in a short time window, the AOS function attempts to collate them on the Kitchen Order Display. If a late order arrives from the same table, the AOS will attempt to place the order at the end of that table's order on the display (ranking of the order in the queue) and will flash the order in a distinct color. The AOS function may remove from the display the oldest orders, for which preparation has started.)
Regarding Claim 39, Suthar discloses the system of claim 36. 
Suthar discloses wherein the client further comprises: a camera disposed on the client to capture a real-time video image as the background video image. ([0016] The RAS may also include video cameras in the kitchen, and perhaps the reception area, with the streaming video 
Regarding Claim 40, Suthar discloses the system of claim 38. 
Suthar discloses wherein the background video image further comprises a prestored video image.. ([0229] The AOS function also accesses and presents less dynamic information in the data store such as menu items, photos, streaming video clips of meal preparation, chef background, etc.)

Regarding Claim 43, Suthar discloses an order processing method for a central site, the method comprising: 
sending, to a backend, an order queue comprising at least one order identifying a delivery object associated with a client, and the order comprising at least one ordered item;,  ([0109] It is the RAS Compute Server (central site) that communicates the orders to the Kitchen Order Display; Fig. 13 is a kitchen order display screen comprising an order queue having 4 table orders comprising at least one ordered item (each table number is a delivery object associated with the client); [0208] The Kitchen Order Display receives confirmed orders from the E-menus, via the server and the AOS function [0105] Within the food preparation or kitchen area, 8, the orders placed and confirmed via the E-
receiving, from the backend, an updated preparing status of a target ordered item in the order queue;, ([0212] When the chef presses the "Prep Started" button for a specific dish from a particular table, a signal is sent to the AOS function.)
updating the order queue based on the preparing status of the target ordered item; determining the preparing status of each target ordered item in the order based on the updated order queue; and sending the preparing status of each ordered item to the client associated with the delivery object of the order. ([0212] When the chef presses the "Prep Started" button for a specific dish from a particular table, a signal is sent to the AOS function. The AOS function may in turn send a signal to the table's mounted E-Menu with a message indicating that preparation has started for a specific dish ordered from the table. This may be repeated for each dish ordered by the table; [claim 36] wherein the wireless menu means further comprises means for checking the status of the preparation of an offering selected [0211] information will be displayed to the customer on his E-Menu by accessing the "Order Status" function on the E-Menu. [0212] The AOS function may in turn send a signal to the table's mounted E-Menu with a message indicating that preparation has started for a specific dish ordered from the table.)

Regarding Claim 44, Suthar discloses the method of claim 43. 
Suthar discloses receiving the order sent by the client, wherein the order is delivered by the delivery object associated with the client; and adding the order to the order queue and sending the order queue to the backend. ([0104] Using the E-menus, each of the customers may 
Claim 45 recites a method comprising substantially similar limitations as claim 36.  The claim is rejected under substantially similar grounds as claim 36.
Claim 46 recites a method comprising substantially similar limitations as claim 37.  The claim is rejected under substantially similar grounds as claim 37.
Claim 48 recites a method comprising substantially similar limitations as claim 38.  The claim is rejected under substantially similar grounds as claim 38.

Regarding Claim 49, Suthar discloses the method of claim 48. 
Suthar discloses wherein the obtaining the background video image comprises: controlling a camera disposed on the client to be enabled, and obtaining a real-time video image captured by the camera, as the background video image. ([0016] The RAS may also include video cameras in the kitchen, and perhaps the reception area, with the streaming video sent by the server to E-menus, for diner viewing; Fig. 13 illustrates the ranking of orders ([0018] The diners may use the E-menu to access text, graphical, video, audio information relating to the restaurant's menu, as well as other relevant information regarding the chef, restaurant background, live kitchen video, etc. Far more information can be displayed on an E-menu than a paper menu or blackboard. It also provides an interface through which the diners may directly 
Claim 50 recites a method comprising substantially similar limitations as claim 40.  The claim is rejected under substantially similar grounds as claim 40.

Regarding Claim 52, Suthar discloses the method of claim 51. 
Suthar discloses wherein the superimposing the real- time image to the background video image for display comprises: superimposing, to the background video image, one or more real-time images if the backend obtains one or more real-time images of different preparing objects preparing different ordered items, and switching between the one or more real-time images based on a user command.. ([0016] The RAS may also include video cameras in the kitchen, and perhaps the reception area, with the streaming video sent by the server to E-menus, for diner viewing; [0018] The diners may use the E-menu to access text, graphical, video, audio information relating to the restaurant's menu, as well as other relevant information regarding the chef, restaurant background, live kitchen video, etc. Far more information can be displayed on an E-menu than a paper menu or blackboard. It also provides an interface through which the diners may directly place food orders with the kitchen, receive status on order preparation, direct the generation and payment of bills, access the Internet, etc; Fig. 33 illustrates a split screen e-menu display allowing courses to be viewed, where a customer may select the order status button [0201] the E-Menu allows diners to view photos of the menu items, with the specific presentation of the restaurant, and a video of its preparation.)
Claim 53 recites a non-transitory computer-readable storage medium comprising substantially similar limitations as claim 43.  The claim is rejected under substantially similar grounds as claim 43.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 41-42, 47 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2004/0158494 A1 to Suthar in view of CN 100533357 to Zeng.
	
Regarding Claim 41, Suthar discloses the system of claim 34. 
Suthar discloses wherein the backend is further configured to:
obtain a real-time image of preparing the ordered item by the preparing object and send the real-time image to the central site; the central site is further configured to: receive the real-time image of preparing the ordered item from the backend;  ([0016] The RAS may also include 
determine that the target ordered item is the first ordered item in the target order, update the preparing status of the target ordered item, and determine that the target ordered item is starting to be prepared, and ([0212] When the chef presses the "Prep Started" button for a specific dish from a particular table, a signal is sent to the AOS function.  Fig. 13 illustrates that the first two items for table 3 have started preparation)
send the real-time image to the client associated with the delivery object of the target order, ([0210] The AOS function manages how orders are displayed. For example, when individual orders start arriving from a table for a particular meal course in a short time window, the AOS function attempts to collate them on the Kitchen Order Display. If a late order arrives from the same table, the AOS will attempt to place the order at the end of that table's order on the display (ranking of the order in the queue) and will flash the order in a distinct color. The AOS function may remove from the display the oldest orders, for which preparation has started and stop sending when determining that the ordered items in the target order are all completely prepared; and [0167] When the order(s) is ready, the kitchen staff may press a touch screen field on the Kitchen Order Display which sends a signal to the AOS application to update the order status to "Completed" and relay a signal to the appropriate E-Menu with an indication that the order has been prepared)
the client is further configured to:
obtain a background video image; ([0016] The RAS may also include video cameras in the kitchen, and perhaps the reception area, with the streaming video (background video image) 

But does not explicitly disclose superimpose the received real-time image from the central site to the background video image; and display the superimposed image on the client.  
Zeng, on the other hand, teaches superimpose the received real-time image from the central site to the background video image; and display the superimposed image on the client. ([p. 2 para 1-2] With reference to FIG. 1 by the OSD circuit 14 (as the OSD chip) generated image signal to establish a OSD menu embodiment, OSD circuit 14 (chip) generated as OSD image signal is being transmitted to the superimposing circuit 12. the superposition circuit 12 is capable of simultaneously receiving and combining with the real-time image signal from the remote computer to the OSD menu video signal and output a superposition signal. when the single user OSD is activated on from the screen 212 of the control table and selecting a computer, combining with the real-time image signal from the remote computer to the OSD menu image signal formed by superimposing signal will be output on to the screen 212. traditional OSD menu image can be displayed on the screen 212 of the central position, the display result is as shown in FIG. 2.


Regarding Claim 42, Suthar and Zeng teach the system of claim 41. 
Suthar discloses wherein the backend obtains one or more real-time images when one or more preparing objects prepare one or more ordered items. ([0016] The RAS may also include video cameras in the kitchen, and perhaps the reception area, with the streaming video (background video image) sent by the server to E-menus, for diner viewing;)

Claim 47 recites a method comprising substantially similar limitations as claim 41.  The claim is rejected under substantially similar grounds as claim 41.

Claim 51 recites a method comprising substantially similar limitations as claim 41.  The claim is rejected under substantially similar grounds as claim 41.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE T KRINGEN/Examiner, Art Unit 3625